Citation Nr: 1500052	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran timely appealed only the issues of tinnitus and bilateral hearing loss.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of the December 2014 Informal Hearing Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents.

The Board's decision addressing the claim for tinnitus is set forth below.  The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to his noise exposure during active military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  Moreover, such diagnosis was confirmed at an August 2008 VA examination. 

Furthermore, while the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus, the Board finds that he experienced noise exposure during service.  In this regard, his military occupation specialty (MOS) was UIA Airplane Repairman, as noted on his DD-214.  The Veteran has alleged that in that role he was assigned to an army aviation unit in Vietnam and was exposed to noise from aircraft engines and helicopters landing and taking off, without the benefit of adequate hearing protection.  See November 2007 Claim, September 2009 VA Form 9.  Moreover, the Veteran asserted that the airstrip was mortared and received rocket fire on an almost daily basis.  See November 2007 Claim.  The Board finds that the Veteran's allegations of noise exposure are consistent with his MOS and, as such, his report of in-service noise exposure is credible.  Consequently, the remaining inquiry is whether the Veteran's tinnitus is related to his in-service noise exposure.

In this regard, the Veteran was afforded a VA examination in August 2008.  At such time, he reported that, as a military aircraft crewman, he was around bombs as well as the constant loud noise of aircraft.  After service, the Veteran owned an installation business and worked briefly in construction, but he denied any occupational or recreational noise exposure.  The Veteran reported that he had constant tinnitus and that he was not sure of the date of onset but that he had had tinnitus for at least 15 years.  From this the examiner determined that the Veteran's tinnitus was at least as likely as not related to his hearing loss, for which a negative etiology opinion was offered.  To the extent that the examiner's etiology opinion for hearing loss applies to the Veteran' tinnitus, the Board does not credit the examiner's etiology opinion as it was provided without any rationale for tinnitus and contradicts the Veteran's consistent statements in the record that his tinnitus began in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).  Accordingly, the Board accords probative weight to the finding of the August 2008 VA examiner that the Veteran has tinnitus, but not the etiological opinion.  

In contrast, the Veteran has competently and credibly reported throughout his appeal that he has had bilateral tinnitus since service.  See November 2007 Claim, September 2008 VA Form 9.  Moreover, although the Veteran was not specific with respect to the onset of his tinnitus during the August 2008 VA examination, the Board finds that his statement that he was unsure of the exact date of the onset of his tinnitus does not directly contradict or undermine his statements noted elsewhere in the record that it began in service.  Accordingly, the Veteran's statements during the examination provide some support for, and do not undermine, his credible allegations that he has had tinnitus since service.

Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

In August 2008, the Veteran underwent VA examination to assess the nature and etiology of his bilateral hearing loss.  The report of examination reflects that the Veteran, who was an Airplane Repairman, reported in-service noise exposure from bombs as well as the constant loud noise of aircraft.  He also disclosed that he operated an installation business and worked briefly in construction but denied any post-service occupational or recreational noise exposure.  He stated that he was unsure of when exactly his hearing loss began but asserted that it started at least 20 years ago and has gradually worsened.  Following examination and review of the record, the examiner diagnosed the moderate sensorineural hearing loss in the right hear and mild to profound sensorineural hearing loss in the left ear.  The examiner concluded that it is "less likely" that the Veteran's current hearing loss is related to military noise exposure because his hearing was within normal limits during his tour and upon separation. 

The Board finds the opinion of the August 2008 examiner to be inadequate as the report does not sufficiently explain why the Veteran's hearing loss is not related to his military service.  Additionally, the examiner based her opinion, in large part, on the lack of relevant service treatment records or other documentation of hearing loss in service, but did not address relevance or import of the Veteran's statements that his exposure to noise in service destroyed his hearing and that he has had almost continuous ringing/buzzing ever since (tinnitus, which the examiner found, was related to hearing loss); or that the airstrip his aviation unit was assigned to was mortared and received rocket fire on an almost daily basis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied solely on lack of evidence in service medical records to provide negative opinion).  

As such, the Board finds that the opinion of the August 2008 VA examiner is inadequate, and that further examination obtain an appropriate opinion, based on full consideration of the Veteran's medical history as well as the lay assertions of record, is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to VA records, the claims file reflects that no VA treatment records have been associated with the claims file, although the September 2008 rating decision indicates that "[n]egative treatment reports, VAMC, Birmingham, dated February 29, 2008" were reviewed by the AOJ.  Other and more recent records may well exist.  Hence, the AOJ should obtain from this facility all outstanding, pertinent records of evaluation/and or treatment of the Veteran's hearing loss, by following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's hearing loss.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, schedule the Veteran for additional VA audiology examination.  The VA examiner is requested to conduct audiometric testing and speech recognition testing using the Maryland CNC Test.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

Following examination and review of the claims folder, the examiner is requested to provide opinion on the following:

With respect to the Veteran's bilateral hearing loss, is it at least as likely as not (i.e., a 50 percent or greater probability) that such hearing loss had its onset in or is otherwise medically related to service-to particularly include exposure to acoustic trauma as an Airplane Repairman and from bombs and mortar fire?  

In rendering the requested opinion, the examiner should specifically consider in-service and post-service VA treatment records (if any), as well as the Veteran's lay assertions-to include that that he was exposed to loud noise from aircraft engines, helicopters landing and taking off, and bombs and mortars, without adequate hearing protection.  Additionally, the examiner is also asked to consider and address, if appropriate, the significance of the Veteran's tinnitus which began in service since the August 2008 examiner found that such tinnitus was related to hearing loss.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


